October 14, 2014




                                 JUDGMENT

                The Fourteenth Court of Appeals
           HA THI MANNING A/K/A ROSE MANNING, Appellant

NO. 14-14-00482-CV                          V.

    SOHAIL YOUSEF AND AMARENA SALON & DAY SPA, LLC D/B/A
               ARENA SALON & DAY SPA, Appellees
                ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on May 30, 2014. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.